DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “at least one fuel orifice is in a wall that is arranged at an angle with respect to the axis of 45 degrees” is not disclosed in the original specification. At the outset, the specification is devoid of any discussion of an angle of the orifice or an angle of the wall in which is lies. The original specification states that the wall 57 is shown schematically drawn in fig. 2. The specification further does not specify that the drawings are drawn to scale. The Applicant merely points to fig. 2 as the support for the limitation an angle of 45 degrees; however, because the Applicant describes the drawing as schematic and because the drawings are not to scale, an ordinary skilled worker would not understand the drawing to specifically support the recitation that wall on which the orifice lies as being 45 degrees relative to the axis along which the inner wall extends. Therefore, the Examiner finds the limitation to be new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyson et al. US 2021/0164660 in view of Tangirala et al. US 2007/0180814 and Pal US 2018/0231256.
	Regarding claim 1, Dyson discloses an apparatus, the normal operation of which yields the method for operating a rotating detonation engine, having an outer wall, 118, 119, extending along an axis 116, an inner wall 120 extending along the axis, the inner wall is positioned within the outer wall to define an annular detonation chamber having an inlet and an outlet, referring to fig. 1, the inlet is the left side of the chamber at about where 93 enters and the outlet is the right side of the chamber at which the turbine 106 is placed, the combustor shown is an RDC which is an annular type that can be seen symmetric about the axis 116, the method comprising flowing liquid phase fuel along at least one wall of the inner wall and the outer wall in a direction from the outlet toward the inlet to cool the at least one wall and heat the liquid phase fuel to provide a heated liquid fuel, see para. [0031] stating the fuel may be liquid and/or gaseous fuel, and is used to heat the fuel and cool the wall at para. [0042]; the fuel is sent between the first and second outer walls 118, 119 from an aft end, e.g. the outlet 99 to the forward end, e.g. the inlet 98; flowing the heated liquid fuel to a mixer at the inlet to reduce pressure of the heated liquid fuel, see for example para. [0024], the heated fuel is mixed with compressed oxidizer herein interpreted as a mixer, the act of mixing is interpreted as the step that causes the pressure reduction of the heated liquid fuel; detonating the fuel oxidant mixture in the annular detonation chamber, see para. [0027], the compressed air 92 and the liquid fuel is detonated in a detonation chamber. Dyson does not disclose the flash vaporization of the fuel and the mixing of the flash vaporized fuel with oxidant to produce a vaporized fuel-oxidant mixture. Dyson does disclose the mixture of fuel and oxidizer to produce a fuel oxidant mixture. See para. [0027]. 
	Tangirala teaches the combustion of a liquid fuel in a pulse detonation engine. Tangirala teaches the flash vaporization of liquid fuel prior to detonation. Tangirala teaches that the flash vaporization of the liquid fuel decreases the fuel evaporation time and improves mixing of the fuel and oxidizer. See para. [0017]. Tangirala teaches that the liquid droplet flash evaporates when entering the inner tube via the orifice 150. See para. [0024]. Thus, Tangirala further discloses the fuel injector includes at least one fuel orifice configured to reduce pressure to flash vaporize the heated liquid fuel. 
	It would have been obvious to an ordinary skilled worker to flash vaporize the fuel from Dyson prior to mixing with the oxidant, as taught by Tangirala, in order reduce the fuel evaporation time and improve mixing. Id. The combination of Dyson, in view of Tangirala shows the mixer comprising the at least one fuel orifice as claimed. 
Dyson, in view of Tangirala, discloses all elements except the claimed fuel. 
	Pal teaches a rotating detonation wave combustor may be provided with an suitable fuel, such as a hydrocarbon based fuel, but more specifically liquid jet fuel, though a gas fuel may be suitable as well. See para. [0060].
	It would have been obvious to an ordinary skilled worker to provide jet fuel to the RDC of Dyson, in view of Tangirala, as taught by Pal, in order to provide a desirable suitable fuel. Id. 
Regarding claims 2 and 7, Dyson, in view of Tangirala and Pal, discloses all elements as discussed above, but does not disclose the claimed superheated liquid, i.e. the pressure maintaining the liquid phase.
	Tangirala teaches that the fuel pressure and temperature should remain above a critical point so that when the fuel is injected, the fuel is flash vaporized to decrease the evaporation time. See para. [0017].
	It would have been obvious to an ordinary skilled worker to maintain the fuel pressure and temperature above the critical point in the apparatus of Dyson, in view of Tangirala and Pal, in order to decrease the evaporation time and flash vaporize the fuel. Id. In doing so the fuel would remain at least partially in liquid phase, i.e. a super heated liquid fuel, and the pressure of the heated liquid fuel would be sufficient to maintain a liquid state of the heated liquid fuel. 
	Regarding claim 4, Dyson, in view of Tangirala and Pal, discloses the detonating includes a rotating detonation wave around a circumference of the annular detonation chamber, see fig. 4, para. [0051]. 
	Regarding claim 5, Dyson, in view of Tangirala and Pal, discloses the flowing liquid phase fuel comprises flowing the liquid phase fuel along the outer wall between walls 118, 119. 
	Regarding claim 8, Dyson discloses the flowing the heated liquid fuel to the mixer comprises flowing the heat liquid fuel through at least one fuel orifice 128.

    PNG
    media_image1.png
    771
    1058
    media_image1.png
    Greyscale

	Regarding claim 9, Dyson discloses the at least one fuel orifice is downstream of an inlet for the oxidant.  Referring to annotated figure 3, the inlet of the oxidizer, labeled air inlet is to the left, i.e. upstream, of the fuel orifice. 
	Regarding claim 18, Dyson, in view of Tangirala and Pal, as discussed above, discloses the flowing step is conducted at conditions sufficient for the fuel to proceed directly from liquid to gas phase. Tangirala teaches that the fuel should be flash vaporized, i.e. kept at conditions to allow the fuel to proceed directly from liquid to gas phase. See for example Tangirala para. [0023].
	Regarding claim 19, referring to claim 18 above, Dyson, in view of Tangirala and Pal, discloses wherein the conditions comprise a fuel temperature and a pressure drop at the fuel orifice. Referring to the Applicant’s specification at para. [0030], the specification states that the flash vaporization is accompanied by the fuel temperature and pressure drop. Tngirala teaches that the liquid droplet flash evaporates when entering the inner tube via the orifice 150. See para. [0024]. Since the flash vaporization occurs at the orifice and the presumed fuel temperature and a pressure drop are found to be accompanying the flash vaporization. 
	Regarding claim 20, Dyson, in view of Tangirala and Pal, discloses the fuel is aviation fuel. Pal, as discussed in claim 1 above, discloses the fuel is liquid jet fuel, which is an aviation fuel. 
	Regarding claims 21, Dyson, in view of Tangirala and Pal, as discussed above, discloses all elements but is silent to the angle of injection of the fuel. 
	Pal teaches a normal fuel injection angle from fuel injectors 140 similar to that of Dyson. However, Pal further teaches that while the nozzles are parallel to the longitudinal centerline, the angle may be oriented between 2-45 degrees. See para. [0050].
	It would have been obvious to an ordinary skilled worker to alter the orifice orientation of Dyson, in view of Tangirala and Pal, as taught by Pal, because Pal teaches that the the angle of the fuel nozzle within 2-45 degrees are suitable injection angles in a rotating detonation wave engine. See para. [0070]. 
	Regarding claim 23, Dyson, in view of Tangirala and Pal, discloses feeding the oxidant to the detonation chamber though an oxidant inlet nozzle. Both Dyson and Tangirala discloses an oxidant inlet nozzle, see Dyson’s explanation in claim 9 above, and Tangirala fig. 3 for example line 128 leads to an oxidizer supply, the outlet of which is an oxidizer inlet nozzle. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyson, in view of Tangirala and Pal, as applied to claim 1 above, and further in view of Zelina et al. US 2018/0363555.
Regarding claim 6, Dyson, in view of Tangirala and Pal, discloses all elements except the cooling of the inner wall of the RDC. Dyson does teach the cooling of the outer wall.  
	Zelina teaches a cooling loop, that cools both the inner an outer walls of a rotating detonation chamber. The system utilizes plenums such as 253, 251 to flow an oxidizer therethrough. Zelina further teaches the use of a fuel to cool oxidizer that was used to cool the combustor. See para. [0062]. Zelina teaches that cooling of the outer, inner wall and turbine nozzle improves combustion system durability and efficiency. See para. [0045].
	It would have been obvious to an ordinary skilled worker to provide an inner fuel cooling circuit, including the structure necessary for that to occur such as the turbine vane cooling loop, in the apparatus of Dyson, in view of Tangirala and Pal, as taught by Zelina in order to improve combustion system durability and efficiency. Id. It is noted that while Zelina teaches the use of an oxidizer as the coolant, an ordinary skilled worker when viewing the references as a whole would recognizes that the improvement of durability and efficiency results from the cooling of the structure. Since Dyson teaches the use of fuel as a coolant, an ordinary skilled worker would understand that the teachings of Zelina would lead to the use of the fuel coolant on the inner liner as well. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyson, in view of Tangirala and Pal, as applied to claim 1 above, and further in view of Hill et al. US 4,097,820.
	Regarding claim 10, Dyson, in view of Tangirala and Pal, discloses all elements except that the fuel orifice is downstream of the air inlet. 
	Hill teaches that the fuel orifice may be positioned upstream of an inlet for the oxidant, see fig. 1a the orifice 30 is upstream of oxidizer inlet 27. The fuel injector 30 is mounted immediately upstream of the inlet conduits 29 for the supply of an atomized liquid fuel which is entrained in the flow of compressed gases. See col. 4, lines 5-8. 
	It would have been obvious to an ordinary skilled worker to provide the fuel orifice of Dyson, in view of Tangirala and Pal, immediately upstream of the air inlet, as taught by Hill, in order to properly entrain the fuel in the flow of compressed air. Id. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyson, in view of Tangirala and Pal, as applied to claim 1 above, and further in view of Pal et al. US 2020/0040843 hereinafter Pal 2.
Regarding claim 11, Dyson, in view of Tangirala and Pal, discloses all elements except for the outlet is defined between a static structure and a moveable flow restriction, and further comprising adjusting flow area through the outlet during operation of the rotating detonation engine by moving the moveable flow restriction relative to the static structure. 
Referring to fig. 1-4, Pal 2 teaches a movable wall section 11, 112 at around where the fuel is injected at 105, both upstream and downstream thereof. The device includes a static wall section 110, 115 that the moveable section moves relative to. Pal teaches moving the movable section during operation to modulate the nozzle throat area to maintain a substantially constant dynamic pressure at the inlet section to sustain a desired rotating detonation. See para. [0014].
It would have been obvious to an ordinary skilled worker to provide a movable wall section in the RDC of Dyson, in view of Tangirala and Pal, as taught by Pal 2, in order to provide the desired rotating detonation wave. Id. 

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
The Applicant argues that the wall in which the orifice is provided being at 45 degrees relative to the axis is supported and drawn in fig. 2. The Applicant provides no basis as to why the drawing should be taken to scale when the specification states that the drawing is schematic in form and further that no where in the specification provides the basis for the drawings to be taken at scale. The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention as claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). As noted above, the specification provides no indication that the 45 degree angle formed any portion of the inventive concept and the Applicant merely points to the schematic drawing for the sole support. No inherent or explicit support appears in the specification and because no discussion of the angle of the wall in which the orifice lie occurs, the Examiner finds no implied suggestion of the claimed angle. Thus, the Examiner asserts the limitation is new matter. Lastly, the Applicant has a duty to disclose the technologic knowledge of the patent where a review of the original disclosure would provide little notice to the public of the subject matter which the Applicant regards as their invention. 
Next, the Applicant again reraises the argument that the invention of Tangirala does not teach a valve fast enough for the injection of the vaporized fuel into the RDWC of Dyson. The Applicant alleges this “additional information” warrants removal of the rejection because an ordinary skilled worker would not merely plug Tangirala into Dyson. The Applicant provides no evidence to support the “additional information” and has continued to not provide evidence in the face of the assertion that the argument is unsupported. The Examiner reiterates 1) attorney arguments do not replace evidence where evidence is necessary and 2) the subject matter being imported is the desirability to provide flash vaporized fuel as discussed in the rejection above. An ordinary skilled worker not being an automaton would be of sufficient skill to provide the necessary equipment to provide the flash vaporization of the fuel. The Examiner finds that the use of flash vaporization is within the skill of an ordinary skilled worker and such finding is supported with substantial evidence in the record. For instance, Dyson states that any number of devices including sensors, valves, or flow control devices, orifices, etc. configured to determine, calculate, modify, alternate, articulate, adjust, or otherwise provide a desired fuel characteristic and/or oxidizer characteristic to the detonation chamber, including, but not limited to, fluid flow rate, fluid pressure, fluid temperature, fluid density, fluid atomization, etc. See Dyson para. [0052]. Furthermore, the idea that flash vaporized fuel is beneficial to a rotating detonation wave is known within the prior art of record. See Zelina US 2018/0363555 at para. [0065] stating that a rotating detonation combustion system is improved by improving the liquid fuel vaporization when mixed with the oxidizer; See Also Smith US 11,480,136 teaching the vaporization of a monopropellant at the injection region, see col. 15, lines 9-22 supported in the provisional disclosure 63/075,073 at page 6. Thus, the prior art of record not only shows that vaporized fuel is used by ordinary skilled workers in rotating detonation wave combustors, but also that the desired characteristics of the fuel including pressure, temperature, etc. are well within the skill of the ordinary worker to control as desired. In response, the Applicant merely renews the argument that combination of Dyson, in view of Tangirala requires hardware which is used for a pulse detonation engine and unworkable in an RDWC engine without evidentiary support. The record cited above tends to suggest otherwise. Therefore, the Applicant’s arguments are found unconvincing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Falempin US 2014/0182295 teaches vaporization of fuel ensures initiation and stability of detonation in continuous detonation engines at para. [0027]. Falempin et al. US 9,816,463 teaches similar subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741